     Case 1:19-cr-02032-SMJ       ECF No. 173        filed 06/17/20   PageID.844 Page 1 of 4




 1                 John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                   Honorable Salvador Mendoza, Jr.


10   United States of America,                         No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                 Exhibit List for June 23, 2020
                                                       Eyewitness ID Hearing
12         v.

13   James Dean Cloud,

14                          Defendant.

15

16

17

18

19
     Case 1:19-cr-02032-SMJ     ECF No. 173   filed 06/17/20   PageID.845 Page 2 of 4




 1         James Cloud submits the following exhibit list for the upcoming eyewitness ID

2    hearing:

 3        #            Status                           Description

4       1000                         Line-Up 5033 (James Cloud). Administered to
                                     J.V. on June 9, 2019
 5
         1001                        Yakima County Sheriff’s Office - Line-Up
6                                    Instructions for J.V.

 7      1002                         Yakima County Sheriff’s Office - Eyewitness ID
                                     Policy
8
         1003                        Screenshot from Text Exchange Between FBI
9                                    Special Agent Ronald T. Ribail and J.V.

        1004                         FBI Special Agent Ronald Ribail’s 302 Report
10                                   from Line-Up Administration with J.V.
11       1005                        FBI Special agent Ronald Ribail’s 302 Report
                                     from Follow-Up with J.V. on Facebook Search
12
        1006                         James Cloud’s Wanted Poster
13
         1007                        James Cloud’s Jail Booking Photo – 06.10.19
14
        1008                         James Cloud Side-by-Side Photos
15
        1009                         January 6, 2017 Memo from Deputy Attorney
16                                   General Sally Yates to All Law Enforcement
                                     Department Heads
17
         1010                        October 1999 – Department of Justice –
18                                   Eyewitness Evidence – A Guide for Law
                                     Enforcement
19

                                         Exhibit List
                                            –1–
     Case 1:19-cr-02032-SMJ      ECF No. 173   filed 06/17/20   PageID.846 Page 3 of 4




 1         #            Status                            Description

2        1011                          FBI Eyewitness ID Policy Implementation
                                       Guide – November 26, 2013
 3
         1012                          FBI Eyewitness ID Policy Implementation
4                                      Guide – June 9, 2019

 5
     Mr. Cloud reserves the right to amend this exhibit list as needed in the interests of
6
     justice.
 7

8
     Dated: June 17, 2020
9
                                      Federal Defenders of Eastern Washington & Idaho
10
                                      Attorneys for James D. Cloud
11
                                      s/ John B. McEntire, IV
                                      John B. McEntire, IV, WSBA #39469
12
                                      10 North Post Street, Suite 700
                                      Spokane, Washington 99201
13
                                      509.624.7606
                                      jay_mcentire@fd.org
14

15

16

17

18

19

                                           Exhibit List
                                              –2–
     Case 1:19-cr-02032-SMJ     ECF No. 173     filed 06/17/20   PageID.847 Page 4 of 4




 1                                    Service Certificate

2         I certify that on June 17, 2020, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF System, which will notify Assistant

4    United States Attorneys: Tom Hanlon and Richard Burson.

 5                                           s/ John B. McEntire IV
                                             John B. McEntire, IV, WSBA #39469
6                                            10 North Post Street, Suite 700
                                             Spokane, Washington 99201
 7                                           509.624.7606
                                             jay_mcentire@fd.org
8

9

10

11

12

13

14

15

16

17

18

19

                                           Exhibit List
                                              –3–
